 

Exhibit 10.1

 



INDEPENDENT CONTRACTOR AGREEMENT

 

This INDEPENDENT CONTRACTOR AGREEMENT ("Agreement"), effective as of May 1, 2015
("Effective Date"), by and between BIO-EN HOLDINGS CORP., a Delaware
corporation, with an office at 56 Main Street, Monsey, New York 10952
("Company"), and OSSIE WEITZMAN, with an address at 1a Rehov Shikun Asher
Raanana 43552 Israel ("Executive").

 

WHEREAS, Company desires to provide Executive with compensation and other
benefits on the terms and conditions set forth in this Agreement in order to
induce Executive to serve as the Chief Financial Officer of Company; and

 

WHEREAS, Executive is willing to accept such retention and perform services for
Company, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, that in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the parties
agree as follows:

 

1. Duties and Scope of Services. (a) Company shall be retain Executive in the
position of Chief Financial Officer, with such duties and responsibilities as in
effect as of the Effective Date; provided, however, that the Board of Directors
of Company ("Board") shall have the right to revise such responsibilities from
time to time as the Board may deem necessary or appropriate. Such duties and
responsibilities shall be commensurate with Executive's past practices and
consistent with his/her positions in the capacities set forth above, and may
include (i) responsibility for the financial and fiscal management aspects of
Company operations and perform all other tasks normally associated with the role
of Chief Financial Officer; (ii) providing leadership and coordination in the
administrative, business planning, accounting and budgeting efforts of the
Company; (iii) assisting in the development of the business of the Company and
its group; (iv) assisting the management of any processes surrounding the
business of the Company and its group; (v) when requested, attending meetings of
the Board and any Board committees of which you may from time to time be a
member and shareholders’ meetings; and (vi) being available for consultation on
the affairs of the Company and provide such other advice and assistance as the
Board may request from time to time; and

(b) It is expressly understood and agreed that this Agreement does not create
any employment relationship as between Executive and Company. As such,
Consultant shall be deemed an independent contractor, and, except as provided
herein, shall have no authority to act on behalf of Company unless authorized.

 

2. Restriction on Outside Business Activities. Executive shall devote sufficient
working time and efforts to the business and affairs of the Company, the
time/efforts based on a working average of one day per week for the Board.
Executive shall use his/her best efforts to advance the best interests of the
Company, and shall not, without the Board’s prior written consent:

(i) render to others services of any kind, or engage in any other business
activity that would materially interfere with the performance of his/hers duties
under this Agreement;

(ii) perform any services, directly or indirectly, whether as an employee,
consultant, independent contractor, for any person or entity competing, directly
or indirectly with Company;

 



Executive Independent Contractor Agreement - Weitzman 05 2015

1

 

 

(iii) own, directly or indirectly, whether as partner, creditor, shareholder, or
otherwise, any interest in any entity competing, directly or indirectly, with
the Company;

(iv) promote, participate, or engage in any activity or other business
competitive with the Company; compete, directly or indirectly, with any products
or services marketed or offered by the Company; or

(v) engage in any activity which could be deemed to be a conflict of interest.

 

3. Term. This Agreement shall commence on the Effective Date and shall continue
until such times as notice of termination of this Agreement is given in writing
by either Company or Executive to the other as in accordance with
paragraph/Section 5, or upon with three (3) months’ notice by either party.
Renewal of this Agreement may be made on such terms as the parties may agree.

 

4. Executive's Compensation and Benefits.

(a) Compensation. Company shall pay Compensation to Executive as follows: (i)
$24,000.00 per year. The base salary shall be payable at such other intervals as
other employees are paid by Company. Such salaries may be further increased from
to time, in the sole discretion of the Board. If Executive time/efforts
encompass more than the average of one day per week, then Company and Executive
shall in good faith negotiate additional Compensation to Executive.

(b) Expenses. Company shall reimburse Executive for all reasonable business and
travel expenses actually incurred by or paid by Executive in the performance of
services on behalf of Company, in accordance with Company's expense
reimbursement policy as in effect from time to time. For all such expenses
Executive shall furnish to Company originals of all invoices or statements in
respect of which Executive seeks reimbursement.

(c) Bonus. During the term of this Agreement, Executive may be entitled to
receive a bonus ("Performance Bonus") to be determined prior to each annual
anniversary period by the Board, or its Compensation Committee, the Performance
Bonus being subject to the achievement of performance criterias as set forth by
the Board. The performance criterias are to be established prior to each
performance period. Additionally, Company agrees that within four months from
the Effective Date Executive shall be granted options, as agreed between Company
and Executive, to acquire shares in the Company, subject always to Company’s
Articles of Incorporation, By-Laws and any related legislations/regulations.
Company confirms that the number of options that will be granted to you will be
fully commensurate both with the services that you provide to the Company as set
out in this Agreement, and with your level of contribution and responsibility to
the Company. Additionally, Company also confirms that for partial compensation
for services to be performed by Executive hereunder, Company will issue to
Executive, you within four months of the Effective Date, restricted shares of
common stock of the Company, amount of such restricted shares as agreed to
between Company and Executive in good faith.



5. Termination of Service. Company may terminate Executive's services hereunder
at any time with or without cause

(a) By Death or Disability. (i) Executive's retention shall terminate
automatically upon his/her death. Thereafter, Company's obligations shall
terminate except as noted below.

(ii) If, in the sole opinion of Company, Executive shall be prevented from
properly performing his/her duties by reason of any physical or mental
incapacity, or if Executive is deemed disabled then, to the extent permitted by
law, Executive's retention shall terminate. Thereafter, Company's obligations
shall terminate except as noted below.

 



Executive Independent Contractor Agreement - Weitzman 05 2015

2

 

 

(b) By Company for Cause; Voluntary Resignation.

(i) Company may terminate, without liability, Executive's retention for Cause,
as that term is hereinafter defined at any time and without notice. For purposes
of this Agreement, “Cause” shall mean the following: (A) if there is a repeated
and demonstrated failure on the part of Executive to perform the material duties
of Executive's position in a competent manner and where Executive fails to
substantially remedy the failure within a reasonable period of time after
receiving written notice of such failure from Company; (B) if Executive is
convicted of or pleads guilty or nolo contendere to a criminal offense, law or
regulation that involves fraud, dishonesty or misconduct, or which has or may
have a material adverse affect on Executive’s ability to carry out his/her
duties under this Agreement or upon the reputation of Company; (C) if Executive
or any member of his/her family makes any personal profit arising out of or in
connection with a transaction to which Company is a party or with which it is
associated without making disclosure to and obtaining the prior written consent
of the Company; (D) if Executive breaches his/her fiduciary duties to the
Company, including the duty to act in the best interests of the Company; or
neglects or intentionally disregards his/her duties under this Agreement or any
other material violation by Executive of this Agreement; (E) if Executive
disregards reasonable instructions of the Board that are not inconsistent with
Executive's position and those duties defined herein, and which refusal is not
remedied by Executive within a reasonable period of time after receiving written
notice of such disobedience; (F) if Executive engages in embezzlement, theft,
larceny, material fraud, or other acts of dishonesty; (G) if Executive engages
in conduct involving moral turpitude; and/or, (H) unauthorized disclosure by
Executive of the confidences of Company. For each act/omission that shall
constitute Cause, the Board shall provides Executive with written notice that
clearly describes the particular acts or omissions which the Board reasonably
believes in good faith constitutes Cause, the notice providing Executive an
opportunity, within ten (10) days following his/her receipt of such notice, to
meet in person with the Board to explain or defend the alleged acts or omissions
relied upon by the Board and, to the extent practicable, as determined by the
Board, to cure such acts or omissions.

(iii) If Executive's retention is terminated for Cause, then Company’s sole and
exclusive obligation will be to pay Executive his/her compensation earned
through the date of termination, and Executive shall not be entitled to any
compensation after the date of termination.

(e) Accrued Salary, etc. In the event of termination of Executive's retention
for any reason: (i) Company shall pay Executive any unpaid base compensation for
periods prior to termination; (ii) if applicable, Company shall pay Executive
all of Executive's accrued and unused vacation time through the date of
termination; and, (iii) following submission of proper expense reports by
Executive, Company shall reimburse Executive for all expenses reasonably and
necessarily incurred by Executive in connection with the business of Company
prior to termination. All of the above payments shall be made no later than
fifteen days from the date of termination or sooner if mandated by law.

 

6. Confidentiality and Non-Disclosure: Non-Solicitation. (a) For purposes of
this Section, the following definitions shall apply:

(i) “Inventions” shall mean all inventions, processes, methods, formulas,
techniques, improvements, modifications and enhancements, whether or not
patentable, made by Executive, whether or not during the hours of Executive's
retention or with the use of Company's facilities, or any of its subsidiaries or
affiliates facilities, materials or personnel, either solely or jointly, during
Executive's retention by Company and all inventions, processes, methods,
formulas, techniques, improvements, modifications and enhancements made by
Executive, during a period of one year after any termination of Executive's
retention, which relate directly to the past, present or future business of
Company and which are within the scope of Executive's duties during the last 12
months of Executive's retention by the Company.



Executive Independent Contractor Agreement - Weitzman 05 2015

3

 

 

(ii) “Work Product” shall mean all documentation, software, creative works,
know-how and information created, in whole or in part, by Executive during
Executive's retention by the Company, whether or not copyrightable or otherwise
protectable, excluding Inventions. 

(iii) “Trade Secrets” shall mean compensation data, marketing strategies, new
material research, pending projects and proposals, research and development,
technological data, all proprietary information, actual and potential, customer
lists, vendor lists, pricing and credit techniques, research and development
activities, documentation, software, know-how and information relating to the
past, present or future business of Company or any of its subsidiaries or
affiliates, or any plans relating to the foregoing, or relating to the past,
present or future business of a third party that are disclosed to Company, which
Company does not disclose to third parties without restrictions on use or
further disclosure.

(b) Executive hereby: (i) agrees to promptly disclose to Company all Inventions
and keep accurate records relating to the conception and reduction to practice
of all Inventions. Such records shall be the sole and exclusive property of
Company, and Executive shall surrender possession of the records to Company upon
any suspension or termination of Executive's retention with Company.

(ii) assigns to the Company, without additional consideration to Executive, the
entire right, title and interest in and to the Inventions and Work Product and
in and to all copyrights, patents, trademarks and any and all other proprietary
rights therein or based thereon. Executive agrees that the Work Product shall be
deemed to be a "work made for hire." Executive shall execute all such
assignments, oaths, declarations and other documents as may be prepared by
Company to effect the foregoing.

(iii) agrees that the Company, without additional consideration to Executive,
shall have the exclusive worldwide and perpetual right to use and to make, use
and sell products and/or services derived from any Inventions or Work Product.

(c) Executive shall provide Company with all information, documentation, and
assistance that it may request to perfect, enforce or defend the proprietary
rights in or based on the Inventions, Work Product or Trade Secrets. Company, in
its sole discretion, shall determine the extent of the proprietary rights, if
any, to be protected in or based on the Inventions, Work Product, and Trade
Secrets. All such information, documentation and assistance shall be provided by
Executive at no additional expense to Company, except for out-of-pocket expenses
which Executive incurred at Company's request.

(d) During his retention and thereafter, Executive shall treat Inventions, Work
Product or Trade Secrets on a confidential basis and not disclose them to others
without the prior written consent of Company or use Inventions, Work Product or
Trade Secrets for any purpose other than for the performance of services for
Company. Executive acknowledges that the Inventions, Work Product or Trade
Secrets are the sole and exclusive property of Company. Executive shall
surrender possession of all Inventions, Work Product or Trade Secrets to Company
upon any suspension or termination of Executive's retention with Company. If,
after such time, Executive becomes aware of any Inventions, Work Product or
Trade Secrets in Executive's possession, Executive shall immediately surrender
those Trade Secrets to Company.

(e) Executive acknowledges that the work force of Company and its subsidiaries
constitutes a unique, valuable and special asset of Company. Therefore,
Executive agrees that during his/her retention with Company, and for a period of
one year following termination of such retention for any reason, Executive shall
not, directly or indirectly, recruit or hire or solicit for business any person
who, during the 12-month period preceding the date of recruitment or hiring or
solicitation, was an executive, customer, or client of the Company or any of its
subsidiaries or affiliates.

(f) In the event of a breach or threatened breach by Executive of the provisions
of this Section, Company shall be entitled to an injunction restraining
Executive from any such breach. Nothing herein contained shall be construed as
prohibiting Company from pursuing any other remedies available to Company for
such breach or threatened breach, including the recovery of damages from
Executive.

 



Executive Independent Contractor Agreement - Weitzman 05 2015

4

 

 

7. Restrictive Covenants. (a) Executive hereby acknowledges and recognizes the
highly competitive nature of Company's business and accordingly agrees that he
will not from and after the date hereof, until the ‘Designated Date’ (as
hereinafter defined) (i) engage, directly or indirectly in any ‘Competitive
Activity’ (as hereinafter defined), whether such engagement shall be as an
officer, director, employee, consultant, agent, lender, stockholder, or other
participant; or (ii) assist, directly or indirectly, others in engaging in any
Competitive Activity.

(b) As used herein, the term “Competitive Activity" shall mean and include the
development, distribution, sale, marketing and management of products and
services offered or planned to be offered by Company during Executive's
retention with the Company.

(c) As used herein, "Designated Date" shall mean the following: (i) if Executive
voluntarily terminates his relationship with Company in violation of this
Agreement, then the ‘Designated Date’ shall be the second (2nd) anniversary of
the effective date of such termination; (ii) if Company terminates this
Agreement for cause, then the "Designated Date" shall be the second (2nd)
anniversary of the effective date of such termination; (iii) if Company offers
to renew this Agreement for at least the same period of time as specified
herein, and on substantially similar terms, and Executive declines, then the
term "Designated Date" shall be the second (2nd) anniversary of the effective
date of termination; (iv) if Company fails to offer to renew this Agreement for
at least the same period of time as specified herein, and on substantially
similar terms, without cause, then the term "Designated Date" shall mean the
effective date of termination; or, (v) in the event of an Involuntary
Termination, then the term "Designated Date" shall mean the effective date of
such termination.

(d) It is the desire and intent of the parties that the provisions of this
Section shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction which enforcement is sought.
Accordingly, if any particular provision of this Section shall be adjudicated to
be invalid or unenforceable, such provision of this Section shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provisions of this Section in the particular jurisdiction in which such
adjudication is made. In addition, if the scope of any restriction contained in
this Section is too broad to permit enforcement thereof to its fullest extent,
then such restriction shall be enforced to the maximum extent permitted by law,
and Executive hereby consents and agrees that such restriction shall be enforced
to the maximum extent permitted by law, and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction.

(e) If there is a breach or threatened breach by Executive of the provisions of
this Section, Company shall be entitled to an injunction restraining Executive
from any such breach. Nothing herein contained shall, be construed as
prohibiting Company from pursuing any other remedies available for such breach
or threatened breach or any other breach of this Agreement.

 

8. Executive Representations and Warranties. (a) Executive represents and
warrants as of the date of his/her initial hiring by Company and as of the
Effective Date:

(i) Neither the execution of this Agreement, nor performance of the duties
required hereby will violate any obligations of Executive to any former employer
or breach any agreement to keep in confidence information acquired by Executive
before Executive's retention by the Company; and,

(ii) Executive has not entered into, and will not enter into any agreements,
either written or oral, that conflicts with this Agreement.

 



Executive Independent Contractor Agreement - Weitzman 05 2015

5

 

 

(b) Executive understands and agrees that the representations and warranties set
forth in this Section are material inducements upon which Company has relied in
entering into this Agreement.

 

9. Survival. Any of the terms and covenants contained in this Agreement which
require the performance of either party after the Closing shall survive the
Closing.

 

10. Notices. (a) All notices required or permitted to be given under the
provisions of this Agreement shall be in writing and delivered personally, by
certified or registered mail, return receipt requested, postage prepaid, or by
overnight courier, to the following persons at the following addresses, or to
such other persons at such other addresses as any party may request by notice in
writing to the other party to this Agreement:

 

If to Executive:

Ossie Weitzman

1a Rehov Shikun Asher

Raanana 43552

ISRAEL

 

If to Company:

Bio-En Holdings , Inc.

56 Main Street

Monsey, New York 10952

Attn.: President

 

11. Successors and Assigns. Any successor of Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of Company's business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as Company would
be required to perform such obligations in the absence of such a succession. For
all purposes of this Agreement, the term "Company" shall include any successor
to Company's business and/or assets which executes and delivers the assumption
agreement described above or which becomes bound by the terms of this Agreement
by operation of law.

 

12. Assignment. This Agreement is personal in nature and Executive shall not
assign, transfer, or delegate this Agreement or any rights or obligations
hereunder.

 

13. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then both parties shall be
relieved of all obligations arising under such provision, but only to the extent
such provision is illegal, unenforceable, or void, it being the intent and
agreement of the parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if such is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives. The foregoing notwithstanding, if the remainder of
this Agreement shall not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected shall be
enforced to the extent permitted by law.

 



Executive Independent Contractor Agreement - Weitzman 05 2015

6

 

 

14. Entire Agreement; Integration This Agreement, intended by the parties to be
the final expression of their Agreement with respect to the retention of
Executive by Company and may not be contradicted by evidence of any prior or
contemporaneous agreement, constitutes the entire agreement and supersedes all
other prior or contemporaneous agreements, employment contracts, and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement.

 

15. Amendments; Modifications. This Agreement may be amended only by the written
agreement of the parties hereto. No provisions of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing signed by Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

16. Choice of Law. The formation, construction, and performance of this
Agreement shall be construed in accordance with the laws of the State of New
York, without regard to principles of conflicts of law.

 

17. Voluntary Execution. Executive acknowledges that he/she has read and
understands the Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by Company other than those
contained in writing herein. Executive hereby represents and warrants to Company
and acknowledges and agrees that he/she has been advised to obtain independent
legal counsel regarding this Agreement and that he had the opportunity to seek
and was not prevented nor discouraged by Company from seeking independent legal
advice prior to the execution and delivery this Agreement and that, in the event
that he/she did not avail himself of that opportunity prior to signing this
Agreement, he did so knowingly, voluntarily, without any undue pressure and
agrees that his/her failure to obtain independent legal advice shall not be used
by him as a defense to the enforcement of his/her obligations under this
Agreement.

 

18. Joint Construction. The drafting and negotiation of this Agreement has been
participated in by each of the parties hereto, and for all purposes, therefore,
this Agreement shall be deemed to have been drafted jointly by each of the
parties and any rule of construction concerning ambiguous terms being construed
against the drafting party shall not be in effect.

 

19. No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including without
limitation bankruptcy, garnishments, attachment or other creditor's process, and
any action in violation of this Section shall be void.

 

20. Non-Solicitation. Executive hereby agrees that he will not, during the
period commencing on the date hereof and ending three (3) years following the
expiration of the term of this Agreement, be a party to or abet any solicitation
of customers, clients or suppliers of Company or any of its subsidiaries, to
transfer business from Company or any of its subsidiaries to any other person,
or seek in any way to persuade or entice any employee of Company or any of its
subsidiaries to leave that employment or to be a party to or abet any such
action. Additionally, Executive will promptly disclose to the Board full
information concerning any interest, direct or indirect, of Executive (as owner,
shareholder, partner, lender or other investor, director, officer, employee,
consultant or otherwise) or any member of his/her family in any business is
reasonably known to Executive to purchase or otherwise obtain services or
products from, or to sell or otherwise provide services or products to Company
or to any of its suppliers or customers.

 



Executive Independent Contractor Agreement - Weitzman 05 2015

7

 

 

21. Return of Materials. All property, including, without limitation, all books,
manuals, memorandums; policy statements, correspondence (letters, telegrams,
mailgrams), minutes of meetings, agendas, interoffice communications, forecasts,
analyses, working papers, charts, expense account reports, ledgers, journals,
financial statements, statements of accounts, data compilations, records,
reports, notes, memoranda, computer disks, flow charts, computer documents and
computer software, data sheets, contracts, lists, and other documents,
proprietary information and equipment pertaining to the business of Company or
any of its subsidiaries and associates that may come into the possession or
control of Executive, or furnished to and/or prepared by Executive, shall at all
times remain the property of Company or such subsidiary or associate, as the
case may be. On termination of Executive's retention for any reason, Executive
agrees to deliver promptly to Company all such property of Company in the
possession of Executive or directly or indirectly under the control of
Executive. Executive agrees not to make for his/her personal or business use or
that of any other party, reproductions or copies of any such property or other
properly of Company.

 

22. Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.

 

24. D&O Insurance. The Company intends to take out liability insurance to cover
directors and other officers of the Company and its subsidiaries. The coverage
to be provided will be subject to the usual terms conditions and exclusions
contained in the relevant policy.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.

 

 



  BIO-EN HOLDINGS CORP.                     By:       Name: Serena Potash    
Title: President                     By: /s/ OSSIE WEITZMAN       OSSIE
WEITZMAN, Individually  



 

 



Executive Independent Contractor Agreement - Weitzman 05 2015

8

